Title: To James Madison from Thomas M. Forman, 22 February 1814
From: Forman, Thomas M.
To: Madison, James


        
          Sir
          Philadelphia 22d Feby. 1814
        
        The Citizens, subscribers to the enclosed memorials, have done me the honor to request me to forward them to your Excellency.
        The defence contemplated and prayed for, is of the utmost importance to the Navigation of the Delaware, a rivere more unfortunate on account of its want of harbours or inlets, than any other Bay in the United States.
        This is a work which will not only be of importance to the present day, but to ages to come, it will not only be a protection in the present war, but it is of importance to the revenuie of the United States. I am Sir with great respect Yr. Obt Servt
        
          T. M. Forman
        
      